Motion, insofar as it seeks leave to appeal from the February 3, 1994 Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, and from so much of the November 16, 1993 Appellate Division order as dismissed defendants’ appeal from Supreme Court’s order denying defendants’ motion for reargument, dismissed upon the ground that the order of February 3, 1994 and the above-specified portion of the November 16, 1993 order do not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.